[Cite as Columbus Bar Assn. v. Peden, 134 Ohio St.3d 579, 2012-Ohio-5766.]




                      COLUMBUS BAR ASSOCIATION v. PEDEN.
 [Cite as Columbus Bar Assn. v. Peden, 134 Ohio St.3d 579, 2012-Ohio-5766.]
Attorneys—Misconduct—Violations of the Rules of Professional Conduct,
        including failing to maintain client funds in a separate account, not
        disclosing to client attorney’s failure to carry professional-liability
        insurance, and failing to provide competent representation or to act with
        reasonable diligence in representing a client—Indefinite suspension.
    (No. 2012-0318—Submitted May 23, 2012—Decided December 7, 2012.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-094.
                                 _________________
        Per Curiam.
        {¶ 1} Respondent, John Joseph Peden of Columbus, Ohio, Attorney
Registration No. 0021233, was admitted to the Ohio bar in 1983. The Board of
Commissioners on Grievances and Discipline recommends that we indefinitely
suspend Peden’s license to practice law, based on findings that Peden engaged in
a pattern of misconduct involving multiple violations of the Rules of Professional
Conduct. The board also recommends that we require Peden to meet certain
conditions prior to reinstatement of his law license. We adopt the findings of
professional misconduct, the recommended sanction, and the reinstatement
conditions.
                                      Background
        {¶ 2} In May 2008, we ordered a six-month stayed suspension of
Peden’s license for repeatedly overdrawing his client trust account, not
maintaining a trust account for a period of time, depositing unearned client funds
into his office operating account, failing to immediately refund an unearned fee,
                                  SUPREME COURT OF OHIO




and failing to cooperate in the initial stages of the disciplinary investigation.
Columbus Bar Assn. v. Peden, 118 Ohio St.3d 244, 2008-Ohio-2237, 887 N.E.2d
1183, ¶ 3-4.        Peden’s stayed suspension included one year of monitored
probation, with a specific focus on his client trust account. Peden was also
diagnosed with a mental disability at this time, and we ordered that he provide
periodic reports from his psychologist on his ability to competently and ethically
practice law and that he remain in compliance with his contract with the Ohio
Lawyers Assistance Program (“OLAP”), which required his continued treatment.
Id. at ¶ 5-8.
         {¶ 3} On June 15, 2009, we found Peden in contempt and imposed an
actual suspension for not paying the board costs from his disciplinary proceeding.
Peden was reinstated on September 15, 2009, subject to the conditions of his
stayed suspension. Peden’s monitored probation has remained in effect since that
time.
         {¶ 4} On December 6, 2010, relator, the Columbus Bar Association,
filed a three-count complaint charging Peden with professional misconduct. The
complaint alleged that Peden (1) mismanaged his client trust account, (2) failed to
return unearned fees, (3) failed to keep clients reasonably informed of their case
status, (4) failed to provide competent and diligent representation, (5) failed to
notify clients that his malpractice insurance had lapsed, (6) failed to notify clients
of his suspension from the practice of law, (7) failed to provide reasonable notice
of withdrawal of representation and to protect clients’ interests following
withdrawal, and (8) failed to cooperate in the ensuing disciplinary investigation.
         {¶ 5} Relator filed an amended complaint on March 18, 2011, adding
four more counts charging Peden with similar misconduct.1 Relator’s amended




1. Relator elected not to proceed on count six of the amended complaint, and it is dismissed.




                                                 2
                               January Term, 2012




complaint also alleged for the first time that Peden had engaged in misconduct
involving dishonesty, deceit, or misrepresentation.
       {¶ 6} A panel of the board conducted a hearing. The panel heard the
testimony of eight witnesses, including Peden, and admitted 77 exhibits, 70 of
which were submitted by relator. The panel issued a report finding that Peden
had violated 12 different Rules of Professional Conduct. The panel recommended
that Peden receive an indefinite suspension from the practice of law. The panel
also recommended that Peden fulfill several specific conditions prior to being
reinstated.
       {¶ 7} The board adopted the panel’s findings of misconduct, the
indefinite suspension, and the reinstatement conditions.
                                   Misconduct
                     Count Three—Trust-Account Overdrafts
       {¶ 8} On May 11, 2009, Peden overdrew his client trust account at Fifth
Third Bank by $200. Four days later, on May 15, he again overdrew his trust
account, this time by $133. On January 6, 2010, Peden overdrew this account a
third time, by the sum of $19.81. During the time of these overdrafts, Peden was
under monitored probation by the relator. Peden, however, did not contact his
monitor during this time period.
       {¶ 9} Peden acknowledged during the board hearing that he had not
maintained a client trust account for several months in 2009. He reopened a trust
account with Chase Bank in June 2010. But on March 29, 2011, less than four
months before the board hearing, Peden overdrew this trust account by $88.
       {¶ 10} Based on the foregoing evidence, the board found that Peden had
violated Prof.Cond.R. 1.15(a) (requiring a lawyer to safeguard client funds in an
interest-bearing client trust account, separate from the lawyer’s own funds) and
8.4(h) (engaging in conduct that adversely reflects on the lawyer’s fitness to
practice law). We adopt these findings of fact and misconduct.



                                         3
                                SUPREME COURT OF OHIO




                          Count One—Willmore/Plaisted
       {¶ 11} On April 1, 2009, Peden agreed to represent Erin Willmore in a
custody dispute involving her infant daughter. Willmore was also a victim of
domestic violence, and she wanted Peden to obtain a civil protection order on her
behalf. Peden and Willmore entered into a written fee agreement that required a
$2,500 retainer and a rate of $225 per hour.
       {¶ 12} Willmore’s mother, Karen Plaisted, paid the fees on her behalf.
During April 2009, Plaisted made five payments to Peden for attorney fees and
costs totaling $2,178.    Peden deposited this money into his office operating
account instead of his client trust account, even though some of this money had
not yet been earned or paid out as case expenses. The money received by Peden
included $175 that was to be used to hire a process server. Peden did not hire the
process server and never repaid this money to Plaisted.
       {¶ 13} Peden only partially performed the services he was paid for. Peden
issued one billing statement to Plaisted, dated April 10, 2009, reflecting that he
had earned attorney fees in the amount of $1,260 based on 5.6 hours of work on
the case. Plaisted made several requests for additional billing statements, but
Peden never sent a further accounting. He also failed to return repeated phone
calls from Willmore and Plaisted, and he did not inform them of any work he
might have done after April 10, 2009. And Peden never returned any unearned
money to Plaisted, despite promising that he would.
       {¶ 14} In June 2009, Peden was found in contempt for not paying the
board costs from his disciplinary proceeding and was suspended from the practice
of law. Peden never informed Willmore of his suspension and made no attempt to
return Willmore’s case file or to have her case transferred to another attorney.
And once he was reinstated in September 2009, Peden did not contact Willmore
about the status of her case.




                                          4
                                     January Term, 2012




         {¶ 15} In addition, Peden’s malpractice insurance lapsed during his
suspension and was not renewed after he was readmitted in September 2009.
Peden, however, failed to notify Willmore that he did not have malpractice
insurance.
         {¶ 16} Based on the foregoing conduct, the board found that Peden
violated     Prof.Cond.R.      1.1    (requiring     a    lawyer     to    provide     competent
representation), 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep a client reasonably
informed of the status of a matter), 1.4(a)(4) (requiring a lawyer to respond to a
client’s reasonable request for information), 1.4(c) (requiring a lawyer to notify
clients that malpractice insurance had lapsed), 1.15(d) (requiring a lawyer to
render an accounting of funds upon request of a client), 1.16(e) (requiring a
lawyer who withdraws from employment to promptly return unearned fees),
1.16(d) (withdrawing from representation without taking reasonable steps to
protect the client’s interest), 1.15(a), and 8.4(h).2 We adopt these findings of fact
and misconduct.
                                     Count Two—Culwell
         {¶ 17} In November 2008, Peden agreed to represent James C. Culwell in
a divorce case. No written fee agreement exists in the record, but according to
Peden, the agreed rate was $225 per hour. Between November 2008 and June
2009, Peden requested and received from Culwell a total of $4,925 in attorney
fees and expenses. Peden deposited all of this money into his office account,
instead of keeping it in his client trust account until earned or paid out as
expenses.



2. The board and panel reports cite Prof.Cond.R. 1.5(d) and 1.6(d). Likewise, the amended
complaint cites Prof.Cond.R. 1.5(d). After reading the parenthetical descriptions following the
citation of these rules, it is evident that the intended references were to Prof.Cond.R. 1.15(d) and
1.16(d).




                                                 5
                             SUPREME COURT OF OHIO




       {¶ 18} In January 2009, Peden filed a complaint for divorce on Culwell’s
behalf. Culwell had paid Peden $179 specifically to cover the filing fee. Despite
this, Peden’s check to the trial court for the filing fee was returned for insufficient
funds. Peden never told Culwell that the check was dishonored, and Culwell did
not learn of this until the trial court contacted him.        Because the filing fee
remained unpaid, Culwell had to issue his own check to cover the fee. Peden has
never refunded the filing fee to Peden, and in the end, Culwell paid the filing fee
twice: once to Peden and once to the court.
       {¶ 19} On June 15, 2009, this court suspended Peden for contempt and
ordered him to notify his clients in writing of the suspension. Peden, however,
did not send written notice of his suspension to Culwell at that time. A hearing
was scheduled in Culwell’s divorce case for June 24, 2009. Culwell expected that
Peden would contact him to discuss strategy for the hearing, and he made
repeated calls to Peden’s office, which were not returned. Peden finally called
Culwell the evening before the hearing and told him for the first time that he had
been suspended from the practice of law and could not attend the hearing. Peden
told Culwell that he had obtained a continuance of the hearing, but Peden never
responded to further inquiries from Culwell and did not contact Culwell after his
reinstatement to find out about the status of his case. In fact, Peden did no work
for Culwell after June 15, 2009, and Culwell had to hire another attorney to
complete the case at a cost of $5,000.          Culwell’s new counsel entered an
appearance in July 2009 and completed the case by November 2009.
       {¶ 20} Peden provided two billing statements for work performed on
Culwell’s case: one dated February 19, 2009, and the other April 3, 2009. The
bills reflect a total of $1,898.75 in attorney fees and other costs charged to
Culwell.    Peden was unable to explain why the money Culwell paid him
($4,925.00) and the amount billed for services and expenses ($1,898.75) differed




                                          6
                                January Term, 2012




by $3,026.25. Culwell sent two requests to Peden for a final accounting of his
bill. Culwell received neither a response nor a refund.
       {¶ 21} In addition, Peden testified that he had no malpractice insurance
while he represented Culwell. Yet Peden did not inform Culwell about his lack of
coverage.
       {¶ 22} The board found in regard to Culwell’s case that Peden violated
Prof.Cond.R. 1.1, 1.3, 1.4(a)(3), 1.4(a)(4), 1.4(c), 1.15(a), 1.15(d), 1.16(e),
1.16(d), and 8.4(h). We adopt these findings of fact and misconduct.
                               Count Four—Nessley
       {¶ 23} During the first week of November 2009, Rose and Nick Nessley
hired Peden to represent them in an adoption proceeding.          Peden neglected,
however, to tell the Nessleys that he did not have malpractice insurance when
they retained him.
       {¶ 24} The Nessleys paid Peden a flat fee of $750 to complete the case
and an additional $400 for filing fees. Peden deposited both sums into his office
account instead of his client trust account.
       {¶ 25} During their initial meeting, Peden told the Nessleys that he would
have the adoption paperwork completed and ready to be filed by the end of
November 2009. After their initial consultation with Peden, the Nessleys made
numerous attempts to contact him. Peden did not respond to these inquiries until
January 2010, when he asked for the $400 filing fee. Mr. Nessley wrote a check
to Peden on January 27, 2010, but Peden did not submit the adoption petition to
the probate court until March 2010.
       {¶ 26} Between the end of January—when Peden received the $400 filing
fee—and early March, the Nessleys made several more unsuccessful attempts to
contact Peden. In May 2010, the probate court contacted Mrs. Nessley to tell her
that Peden’s $400 check for the filing fee had been returned for insufficient funds.
Mrs. Nessley contacted Peden, and he promised to refund $800. Peden has never



                                          7
                             SUPREME COURT OF OHIO




refunded the $800, nor has he made restitution to the Nessleys or the court for the
$400 filing fee. As a result of Peden’s neglect, the Nessleys were forced to hire
new counsel to complete the adoption at additional cost.
       {¶ 27} The board found, and we agree, that in representing the Nessleys,
Peden violated Prof.Cond.R. 1.1, 1.3, 1.4(a)(3), 1.4(a)(4), 1.4(c), 1.15(a), 1.16(e),
and 8.4(h).
                               Count Five–Petrovski
       {¶ 28} In March 2009, Verka Petrovski hired Peden to represent her in
divorce proceedings. The written fee agreement was for an hourly rate of $225.
Between April 2009 and November 2010, Petrovski made installment payments
to Peden totaling $6,260 for attorney fees and costs.
       {¶ 29} Peden deposited the initial payment of $1,675 into his client trust
account on April 23, 2009. Peden’s billing records for April 2009 indicate that he
had worked a total of 4.25 hours on Petrovski’s case and, based on his charged
rate of $225 an hour, that he had earned fees of $956.25. Peden did no other work
on her case until August 2010, so his client trust account should have contained
$718.75 in unearned funds belonging to Petrovski. Yet at the end of April 2009,
Peden’s trust account showed an ending balance of $192.14. By the end of May
2009, the balance was $2.14.
       {¶ 30} As to the remaining installment payments made by Petrovski, none
were deposited into Peden’s client trust account or otherwise maintained in trust
until earned as fees or paid out for case expenses. Peden provided one billing
statement to Petrovski on November 8, 2010, reflecting that she had made
payments of $4,950 instead of the $6,260 that she had actually paid, a discrepancy
of $1,310. The billing statement also indicated that Petrovski owed Peden $45,
which was based on the difference between the fees Peden claimed to have earned
($4,995) and the money that Peden claimed to have received from Petrovski
($4,950). Peden did not provide a final accounting to Petrovski, and he could not




                                         8
                                January Term, 2012




explain what happened to the $1,310 in unearned funds that was not reflected on
the billing statement or maintained in his client trust account.
       {¶ 31} Peden also failed to keep Petrovski informed of the status of her
case, but he repeatedly demanded more and more money from her. According to
Petrovski, every payday Peden would call her and ask for money to perform
certain tasks. Even though Peden continued to ask Petrovski to pay for work he
supposedly had performed, he did little work on her case beyond filing her
divorce action on August 24, 2010. Petrovski was subsequently forced to hire
other counsel to complete her case, at an additional cost of $7,000. Petrovski
demanded a refund from Peden, but he has not returned any money to her.
       {¶ 32} Peden was suspended from the practice of law during his
representation of Petrovski, yet he did not inform her of his suspension. Peden’s
malpractice insurance also lapsed during this time, but he did not provide this
information to Petrovski.
       {¶ 33} In regard to Petrovski’s case, the board found that Peden had
violated Prof.Cond.R. 1.1, 1.3, 1.4(a)(3), 1.4(a)(4), 1.4(c), 1.15(a), 1.15(d),
1.16(e), 8.4(h), and 8.4(c) (engaging in conduct involving dishonesty, deceit, or
misrepresentation). We agree with the board’s findings of fact and misconduct.
                                Count Seven—King
       {¶ 34} Peden agreed to represent Theresa King in obtaining a dissolution
of her marriage. King paid Peden a $1,000 retainer on June 23, 2010. Peden
deposited this money into his office account and did not maintain the funds in
trust until earned or paid out as case expenses.
       {¶ 35} Peden represented King from June 2010 until April 2011. Peden
had no malpractice insurance for the first eight months that he represented King,
but he never advised her of his lack of coverage.
       {¶ 36} On September 2, 2010, Peden called King and urgently requested
that she pay him $300 for filing fees. She asked if it could wait until the next day,



                                          9
                            SUPREME COURT OF OHIO




but Peden said he needed it that afternoon. She wrote Peden a $300 money order,
and Peden immediately deposited the money into his office account instead of his
client trust account. Moreover, Peden did not file King’s dissolution petition until
March 2011, six months later.
       {¶ 37} From the time she retained Peden in June until the end of
September 2010, King repeatedly attempted to contact Peden to ascertain the
status of her case. Peden did not promptly return her calls or provide any update
on the status of her case. On September 29, 2010, King sent Peden a letter asking
for a refund of her $1,300. Peden did not refund King’s money. Peden eventually
completed King’s case—seven months after receiving her letter—and she is no
longer seeking a refund.
       {¶ 38} The board found that in representing King, Peden violated
Prof.Cond.R. 1.4(a)(3), 1.4(a)(4), 1.4(c), and 1.15(a). The board also found that
relator did not establish by clear and convincing evidence that Peden had violated
Prof.Cond.R. 1.1, 1.3, 1.15(d), 1.16(e), and 8.4(h). We adopt these findings of
fact and misconduct with two exceptions.
       {¶ 39} King’s dissolution was not a complicated matter. King’s husband
did not contest the matter, and there were no children, no property, and no
financial issues involved. Even Peden agreed that this was a simple, uncontested
case. Yet it took nine months for Peden to file King’s petition for dissolution.
Peden, in fact, admitted during the panel hearing that he did not work diligently
on King’s case.
       {¶ 40} The board, however, found that in light of King’s testimony, the
evidence was insufficient to support a finding that Peden had failed to diligently
pursue her case. But King’s testimony reflects that she was clearly frustrated with
the time it took for Peden to file her case and that this was a basis for filing her
grievance. King testified that she repeatedly called Peden between June and
September 2010 to find out why her case was taking so long. During one call,




                                        10
                                 January Term, 2012




King asked for a refund so she could hire another attorney.            As mentioned
previously, when Peden finally contacted King on September 2, he insisted that
she immediately pay him $300 for filing fees. King gave Peden the money that
afternoon, but Peden did not file her case until six months later. On September
29, 2010, King sent Peden a letter requesting a refund because she was upset that
there had been no activity on her case. King even threatened to file a disciplinary
grievance because of the delay, which she did in February 2011.
          {¶ 41} Accordingly, we find that the relator has proven that Peden failed
to act with reasonable diligence in representing King, in violation of Prof.Cond.R.
1.3. Moreover, we find that Peden has engaged in conduct that adversely reflects
on his fitness to practice law based on his failure to diligently pursue King’s case,
respond to her inquiries, update her on her case status, notify her about his lack of
malpractice insurance, and hold her money in trust, in violation of Prof.Cond.R.
8.4(h).
                  Failure to Cooperate in Disciplinary Investigation
          {¶ 42} Relator served Peden with each client grievance and requested that
he respond to the allegations. Relator also served Peden with an investigative
inquiry regarding the overdrafts of his client trust account. Despite these requests,
Peden did not respond or otherwise cooperate in the disciplinary investigation.
Peden did submit to a deposition after being subpoenaed by relator. But Peden
failed to provide relator with various documents and information, despite his
promises to do so.
          {¶ 43} Because Peden repeatedly ignored the relator’s investigative
inquiries, we agree with the board that he violated Prof.Cond.R. 8.1(b) (requiring
a lawyer to cooperate in an investigation of professional misconduct).
                                      Sanction
          {¶ 44} In recommending a sanction, the board considered the aggravating
and mitigating factors listed in BCGD Proc.Reg. 10.



                                         11
                             SUPREME COURT OF OHIO




       {¶ 45} In aggravation, the board found that Peden had (1) acted with a
dishonest or selfish motive, (2) engaged in a pattern of misconduct, (3) committed
multiple offenses, (4) failed to cooperate in the disciplinary process, (5) failed to
make restitution, (6) committed prior disciplinary offenses, and (7) caused harm
to vulnerable clients. See BCGD Proc.Reg. 10(B)(1)(a), (b), (c), (d), (e), (h), and
(i).
       {¶ 46} As to mitigating factors, the board noted that Peden’s mental state
loomed large over his case and his future. In his prior disciplinary case, we found
that Peden’s diagnosed mental disorder qualified as a mitigating factor under
BCGD Proc.Reg. 10(B)(2)(g)(i) through (iv). Columbus Bar Assn. v. Peden, 118
Ohio St.3d 244, 2008-Ohio-2237, 887 N.E.2d 1183, ¶ 5-9. In the instant case,
however, the board found that Peden submitted no evidence that his mental-health
difficulties qualified as a mitigating factor. The board found no other mitigating
factors. See BCGD Proc.Reg. 10(B)(2).
       {¶ 47} The board recommended that Peden receive an indefinite
suspension from the practice of law.
       {¶ 48} The board also recommended that prior to reinstatement, Peden
fulfill the following conditions: (1) provide proof of continuing and successful
mental-health counseling and that he is fully competent to return to the practice of
law, (2) demonstrate that he fully complied with his OLAP contract during his
suspension, (3) attend a rigorous and comprehensive course in law-office
management approved by relator, with renewed emphasis on client-trust-account
management, (4) comply with all mandatory continuing-legal-education
requirements imposed by this court, (5) pay the costs of this action as required by
the court, (6) make full restitution, (7) comply with his suspension order in all
respects, and (8) upon reinstatement, submit to a two-year probationary period
during which he must (a) provide proof every six months that he is mentally
competent to practice law, (b) be monitored by relator, (c) delegate the




                                         12
                                January Term, 2012




management of his client trust account to an independent professional trained to
manage trust accounts, and (d) permit relator to monitor his trust account.
                                      Analysis
       {¶ 49} Peden objects to the board’s recommendation of an indefinite
suspension. He challenges the board’s findings of misconduct in each count,
except count four (Nessley).      Peden argues that his conduct warrants either
probation or a six-month suspension.
       {¶ 50} Peden specifically contends that he did not neglect his clients’
legal matters, mismanage his client trust accounts, or misappropriate client funds.
He also asserts that the overdrafts of his client trust accounts were inadvertent and
did not involve client money. And Peden disputes the board’s findings regarding
his failure to notify clients about his suspension from the practice of law.
       {¶ 51} Peden, however, has offered no evidence to support any of his
claims. This alone is sufficient grounds to reject his objections. Moreover, Peden
raised many of these same defenses before the board. As here, Peden’s claims
before the board were undercut by his failure to produce trust-account records,
billing statements, or other financial documents that would account for the work
performed for each grievant. In contrast, the relator has submitted overwhelming
evidence that Peden repeatedly failed to (1) safeguard client funds, (2) perform
work diligently and competently, (3) return calls and update clients about their
cases, (4) maintain malpractice insurance and notify clients about the lack of
coverage, (5) disclose his disciplinary suspension, (6) cooperate in the grievance
investigations, and (7) make restitution to clients harmed by his misconduct.
       {¶ 52} In addition to his lack of evidence, Peden has not cited a single
legal authority that would justify a lesser sanction. In other cases involving the
same misconduct as that committed by Peden, we have imposed indefinite
suspensions. Indeed, we imposed an indefinite suspension in Columbus Bar Assn.
v. Boggs, 129 Ohio St.3d 190, 2011-Ohio-2637, 951 N.E.2d 65, under strikingly



                                         13
                             SUPREME COURT OF OHIO




similar circumstances.      The misconduct in Boggs involved a pattern of
misconduct involving several clients and multiple offenses, and included
mishandling of a client trust account, improper accounting of trust-account funds,
neglect of clients’ cases, failure to notify clients about lack of malpractice
insurance, and a failure to make restitution. And Boggs, like Peden, had a prior
disciplinary record. Unlike Peden, Boggs cooperated in the disciplinary process.
Id. at ¶ 22-24.
        {¶ 53} Likewise, in Columbus Bar Assn. v. Van Sickle, 128 Ohio St.3d
376, 2011-Ohio-774, 944 N.E.2d 677, we imposed an indefinite suspension on an
attorney who had a prior disciplinary record and who engaged in a pattern of
misconduct involving multiple offenses, including neglecting entrusted legal
matters and failing to cooperate in the ensuing disciplinary investigation.
Moreover, Van Sickle and Peden are similar in that both suffered from a
diagnosed mental condition but did not submit evidence establishing that their
condition qualified as a mitigating factor. Id. at ¶ 14.
        {¶ 54} Accordingly, we adopt the board’s recommendation and
indefinitely suspend Peden from the practice of law. Moreover, we order that
before Peden is reinstated to the practice of law, he shall (1) provide proof of
continuing and successful mental-health counseling and that he is fully competent
to return to the practice of law, (2) demonstrate that he fully complied with his
OLAP contract during his suspension, (3) comply with all mandatory continuing-
legal-education requirements imposed by this court, (4) as part of the general
continuing-legal-education requirements under Gov.Bar R. X(3)(G), attend a
rigorous and comprehensive course in law-office management approved by
relator, with renewed emphasis on client-trust-account management, (5) pay the
costs of this action, (6) make restitution in the amount of $1,018 to Ms. Plaisted,
$3,026.25 to Mr. Culwell, $1,150 to the Nessleys, and $1,330 to Ms. Petrovski, all
within 30 days of this order, (7) comply with his suspension order in all respects,




                                          14
                               January Term, 2012




and (8) upon reinstatement, submit to a two-year probationary period during
which he must (a) provide proof every six months that he is mentally competent
to practice law, (b) be monitored by relator, (c) delegate management of his client
trust account to an independent professional trained to manage trust accounts, and
(d) permit relator to monitor his trust account. Costs are taxed to Peden.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Lisa Pierce Reisz; and Bruce A. Campbell, Bar Counsel, and A. Alysha
Clous, Assistant Bar Counsel, for relator.
       John Joseph Peden, pro se.
                            ______________________




                                         15